Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered November 8, 2002, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
On May 10, 2000, defendant was charged in a two-count indictment with criminal possession of a controlled substance in the first degree and criminal possession of a controlled substance in the third degree. On May 12, 2000 at a scheduled arraignment, defendant failed to appear and a bench warrant was issued. Thereafter, on August 1, 2002, defendant appeared before County Court for arraignment. On September 13, 2002, defendant pleaded guilty to the reduced charge of criminal possession of a controlled substance in the second degree and thereafter was sentenced on November 8, 2002 to a prison term of four years to life.
On appeal, defense counsel asserts that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we find issues of arguable merit, such as whether the waiver of the right to appeal was knowingly, voluntarily and intelligently made and, as raised in defendant’s pro se submission, whether his right to a speedy trial was violated (see generally People v Jordan, 141 AD2d 886 [1988], appeal dismissed 73 NY2d 849 [1988]). Accordingly, and without discussing the *724merits of any potential issues, we grant defense counsel’s application to be relieved of her assignment and assign new counsel to address any issues which the record may disclose (see People v Stokes, 95 NY2d 633 [2001]; People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]).
Cardona, P.J., Crew III, Peters, Carpinello and Kane, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.